Citation Nr: 1207096	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-23 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated at 50 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio, that increased a previous 30 percent rating to 50 percent for psychiatric disability), effective in February 2009.  In addition, the psychiatric disability was re-characterized as PTSD with depression (formerly anxiety disorder).  

The Veteran appeared at a hearing at the RO in May 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file and has been reviewed.  At the hearing the Veteran submitted additional evidence for which he waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2011).

The Veteran claimed entitlement to a total disability evaluation on the basis of individual unemployability (TDIU) in October 2009.  A March 2010 rating decision denied the claim, and an RO letter dated that same month notified the Veteran of the decision.  There is no indication in the claims file that the Veteran appealed the decision.  Thus, the issue of entitlement to a TDIU is not before the Board and will not be addressed in the decision below.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.200 (2011).


FINDING OF FACT

PTSD and depression are manifested by occupational and social impairment with reduced reliability and productivity.  Occupational and social impairment with deficiencies in most areas has not been met or more nearly approximated.



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD and depression have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In October 2009, a VCAA letter was issued to the Veteran with regard to his increased rating claim.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, the information and evidence that must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to establish an effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's VA outpatient treatment records and lay statements and testimony of the Veteran.  It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  There is no indication of relevant, outstanding records which would support the Veteran's increased rating claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent VA examinations in 2009 which address the period being addressed in this decision.  The Board finds that examination reports of record are thorough and contain sufficient information to decide the limited issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.  Neither the Veteran nor his representative has asserted any failure by VA to assist him with his claim; and, he was provided the opportunity to present pertinent evidence and testimony throughout the proceedings.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Analysis

According to the applicable rating criteria, a 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411. 

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

An April 2009 VA therapy entry notes the Veteran reported his mood, on a scale of 1 to 100 was 50, as he did not feel like he belonged, and he had difficulty getting motivated to do anything.  He reported chronic sleep disturbance, nightmares, decreased concentration and energy, and fleeting thoughts of suicide or homicide ideation (the examiner did not specify which one) but without plan or intent.  The Veteran denied hallucinations or obsessive behavior.  He reported anxiety when in the shower, rooms without windows, and elevators.  The Veteran reported he had been married to his wife for 38 years, and they had two adult children and grandchildren.  He retired from a railroad company due to a right shoulder disability.  Mental status examination revealed the Veteran as slightly disshelved, cooperative, and slighted guarded.  He was alert and fully oriented.  His speech was normal, thought process coherent and logical, and he displayed an affect of full range.  No obsessive behavior was observed, noted anxiety was mild, and memory and concentration were good, though not formally tested.  The examiner noted the Veteran's fund of knowledge was good.  On VA examination in June 2009, the diagnosis was PTSD and the GAF was 55.  

A November 2009 examination report reflects the Veteran reported primary symptoms of depression and anxiety.  The Veteran related the frequency of his depression depended on the day; it could be two to three times a day or all day, mostly because he could not get things done.  The Veteran reported low motivation and low interest in things that formerly brought him pleasure, and he was frustrated at his inability to resolve them. He bought a 1947 Ford coupe he planned to restore but, in three years, he had rarely worked on it.  He last worked on it three months before the examination.  He related that he got anxious almost every time he walked out the door.  While he acknowledged his responsibilities, he just did not care about getting things done.  Prior to going to bed each night, he checked all doors twice and, if he heard a sound during the night, he rose and checked it out.  The Veteran reported that his depression symptoms eased if he could get off to himself.  When able to do what he wants, his anxiety also eased.  The Veteran reported he was claustrophobic, and he never got in the back seat of a car.  He explained that he still could drive a small car because he was in control.  It is the degree of control that he is able to exercise in a given situation that determines the degree of anxiety he experiences.  One of the reasons he was able to work for 35 years as a locomotive engineer was that the occupation allowed him to work alone much of the time.  The Veteran frequently worked two jobs.  He reported an estranged relationship with his siblings because he strongly disagreed with their assertions at the parents' funeral that all of them were abused by their parents.  The Veteran related he belonged to the Veterans of Foreign Wars but he did not attend any events with the organization.  He had one friend whom he saw weekly for breakfast or to work on some project together.  The Veteran explained that he had always been a loner.  He voiced little interest in school activities or school life, and all he wanted to do was get out of school.

Mental status examination revealed the Veteran as fully oriented and able to maintain minimum personal hygiene and other basis activities of daily living.  He did not display any inappropriate behavior or impairment in thought process or communication.  There were no delusions or hallucinations or suicide or homicide ideation.  Long-term memory was intact but short-term memory was mildly to moderately impaired.  The Veteran noted he wrote things down to remember them.  The examiner noted the impairment interfered with employment and social functioning only to a minimal extent, as the Veteran had devised an effective coping strategy.  The only obsessive or ritualistic behavior noted by the examiner was that the Veteran lined up all of the buttons on his shirt with his fly & belt buckle, and he always kept his pocket knife sharp.  The examiner noted the behavior had only minimal impact on occupation and social functioning,  The Veteran reported panic attacks had increased to a couple times a week, especially when he was in a closed space and naked, as when in the shower.  They lasted only a couple of minutes.  The examiner noted they had little to no effect on the Veteran's independent functioning, as he showered every day or two, and the panic attacks did not have any other impact on daily living.  The examiner noted that no panic attacks were observed during the examination.  The examiner also noted the Veteran did not have impaired impulse control, as the Veteran had learned to control his temper.
The examiner diagnosed PTSD and assigned Axis V, GAF, as 50.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).  A GAF of 50 is at the top end of the range 41 to 50, and is indicative of serious symptoms.

The examiner noted the Veteran's symptoms caused deficiencies in most areas.  His startle response and hypervigilance impacted his entire family, as they had to anticipate his reaction.  Further, the Veteran's severe depression impacted his motivation, as did his sleep impairment.  The examiner noted that the Veteran's history of a lack of interest in social activities was established prior to his entry into the military.

The Board finds that the objective findings on clinical examinations do not warrant a higher rating for PTSD and depression.  38 C.F.R. §§ 4.1, 4.7, 4.130, DC 9411.  The record shows the Veteran has consistently demonstrated weekly panic attacks, disturbances of mood and motivation (depression and anxiety), and difficulty in establishing and maintaining effective work and social relationships (few friends).  The Board finds the Veteran's symptoms did not more nearly approximate a higher, 70 percent, rating.  The Veteran did not demonstrate suicide or homicide ideation, impaired impulse control, inappropriate behavior, or speech or thought process abnormalities.  Further, the examiner noted that the Veteran's ritualistic behavior had only minimal impact on his functioning.  The findings at the examination also showed the Veteran's continuous depression and lack of motivation had not resulted in an inability to function independently.

The evidence also demonstrates the Veteran was capable of maintaining effective relationships.  His marriage is of 30-year's duration, one adult child lives with him, and he reported a good relationship with his children and grandchildren.  Thus, it was shown he is still able to function and participate in a marriage.  An inability to establish and maintain effective relationships was simple not shown by the findings at the November 2009 examination.

The evidence of record shows the Veteran's symptomatology remained relatively stable and even improved to an extent following the November 2009 examination.  An August 2010 outpatient entry reflects the Veteran reported he slept in a chair rather than in the bed because he did not want to hurt his wife during his nightmares.  As a result he awoke worn out, and was sleepy and had no energy most of the following day.  The nurse examiner noted that, as usual the Veteran reported he could not remember enough to answer her questions, and she had to call the Veteran's wife to obtain information.  The nurse noted skepticism over the Veteran's claim he could not remember and believed there were personality issues in play.  The Veteran's wife reported the Veteran slept in a chair for several years when he worked two jobs; so, part of the reason he slept in a chair was long-term habit.  The Veteran's wife also reported the Veteran did not use his continuous positive airway pressure machine for his obstructive sleep apnea, as it was upstairs.  She added that she would bring it downstairs, and that part of the reason was the Veteran could see all the doors from the chair.  The Veteran's wife also reported he was less irritable on Celexa.  Mental status examination revealed no abnormalities.  The Veteran denied any suicide or homicide ideation.  The examiner noted that the Veteran's sleep cycle had completely reversed over the years due to his work schedule and his PTSD symptoms.  A telephone follow-up by the nurse revealed the Veteran's medication adjustment had resulted in some improvement.

In December 2010, the Veteran's treatment team began to consider a VA residential program to assist the Veteran with learning how to live with his PTSD.  At the assessment the Veteran reported continued nightmares, intense distress upon hearing helicopters or airplanes, and on seeing toy rockets.  He also reported markedly diminished interest and participation in significant activities, interpersonal estrangement and detachment.  The Veteran reported he had been snapping at his wife and grandchildren, and his difficulty concentrating was to the point that he could no longer do tasks that were formerly a matter of course.  He further reported he was depressed most of the day, experienced daily insomnia, and had gained over 100 pounds during the prior year.  The Veteran also reported occasional thoughts of suicide, which he described as mere fantasies, as he denied any serious intent.

Mental status examination revealed the Veteran's grooming and hygiene were appropriate, his speech was normal in rate and volume, and he was cooperative towards the examiner.  His wife was also present, as the Veteran desired her presence in case he forgot something.  The examiner noted the Veteran was alert and oriented times three.  Thought processes appeared clear and logical, and the Veteran denied any auditory hallucinations or other perceptual distortions.  The Veteran also denied any unusual thought content or beliefs, ideas of reference, of thoughts of being an usually special or important person.  The Veteran did evince some paranoid ideation, but the examiner noted they did not appear to represent crystallized beliefs, and they were not tied to a fixed delusional thought structure.  His mood was anxious, affect broad, and mood congruent.  The Veteran's motivation, insight, and judgment, impressed the evaluator as good.  The Veteran denied any thoughts of harm to himself or others, so the examiner noted the Veteran was not deemed to be at immediate risk.  The examiner opined the Veteran met the criteria for Axis I diagnoses of PTSD and major depressive disorder.  GAF was assigned as 50.  The Veteran was deemed a viable candidate for the residential treatment program.

The January 2011 Discharge Summary notes the Veteran's participation in the eight-week program.  His GAF on admission was 50.  On discharge the Veteran reported he felt less isolated, and he better understood the symptoms of PTSD.  Mental status examination revealed the Veteran was alert and cooperative.  His affect was initially falsely cheerful and somewhat guarded.  The Veteran's speech was logical and coherent, and his affect guarded but overall appropriate to the topics discussed.  His cognition was free of grossly delusional material, and the Veteran assessed his depression as 6/10.  The Veteran reported remote memory deficit, but the examiner noted such was not evident during the interview.  His reasoning and judgment were intact, and he denied any homicidal or suicidal ideation.  Assigned GAF on discharge was 52, which is in the range of 51 to 60 and indicative of moderate symptoms.

The Board finds the evidence shows the Veteran's symptoms did not more nearly approximate a higher rating.  As set forth above, the December 2010 mental status examination did not reveal symptoms which approximated a higher rating.  The VA records reflect the Veteran was in follow-up therapy and counseling after the residential program.  A March 2011 entry notes no abnormalities revealed in the mental status examination.  The Veteran's memory, judgment, and reasoning were intact, and the Veteran denied any suicide or homicide ideation.  Another March 2011 entry notes the Veteran reported he had made some big changes in his life since attending the residential program.  He reported several incidents where he would have reacted with anger in the past but did not since attending the program.  In May 2011 the therapist noted the Veteran's appearance was slightly disshelved, but he denied any suicide or homicide ideation or delusions.  The examiner noted the Veteran's thought process was focused on his therapy and upcoming Board hearing.  No abnormality or hallucination were noted.  Concentration was good, and the Veteran's memory was intact.

A May 2011 entry notes the Veteran had reaped better results from the residential program than he realized.  While the Veteran still had a sarcastic, help-rejecting edge to his comments, the therapist noted the Veteran seemed to have a somewhat better mood and decreased intensity of affect.  The Veteran reported continuous nightmares, and he continued to avoid people-perhaps more so than before according to his wife.  Yet, the Veteran reported he had made a few friends while in the residential program and kept in touch with them.

At the hearing the Veteran's wife related that she was concerned the Veteran had regressed from the progress he made as a result of the residential program.  The Veteran also related concern that he could continue, but he also related that he made adjustments in his functioning, and he had some acquaintances and a few friends.   The Board finds the preponderance of the evidence, which documents the Veteran's disability picture to within a couple of weeks of the hearing, shows the Veteran's PTSD has more nearly approximated the assigned 50-percent rating throughout the reporting period.  38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, DC 9411.

The evidence shows the Veteran's PTSD has not manifested with the significant deficits in mental functioning included in the criteria for the 50 percent rating.  The Veteran's occupational and social impairment due to his PTSD, to include his continuous depression and decreased motivation, sleep impairment, and nightmares, has not deprived him of his ability to function independently.  Another critical factor is that the Veteran continues to maintain relationships with others.  While his PTSD has certainly placed strains on his marriage, his marriage of 38 years is still viable, and he and his wife have a good relationship.  The Veteran also has a good relationship with his adult children and grandchildren.  An inability to establish and maintain effective relationships is not shown.  Thus, the Board finds a higher rating was not met or more nearly approximated.  Id.  The Board finds further that the preponderance of the evidence shows no factual basis for a staged rating for any part of the rating period.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board acknowledges the Veteran's contentions regarding the severity of his psychiatric disability; however, the Board finds the psychiatric symptoms are fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   However, the evidence reflects that his symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an increased rating for PTSD and depression is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


